
	

113 HR 4097 IH: Salmon Solutions and Planning Act
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4097
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. McDermott introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Natural Resources and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To ensure that proper information gathering and planning are undertaken to secure the preservation
			 and recovery of the salmon and steelhead of the Columbia River Basin in a
			 manner that protects and enhances local communities, ensures effective
			 expenditure of Federal resources, and maintains reasonably priced,
			 reliable power, to direct the Secretary of Commerce to seek scientific
			 analysis of Federal efforts to restore salmon and steelhead listed under
			 the Endangered Species Act of 1973, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Salmon Solutions and Planning Act.
		2.Findings and purposes
			(a)FindingsCongress finds and declares the following:
				(1)Thirteen salmon and steelhead species in the Columbia and Snake River Basin are listed for
			 protection under the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) as a consequence of various factors, including the construction and
			 operation of hydroelectric projects, harvest management practices, habitat
			 degradation, altered in-stream flow regimes, and unsound hatchery
			 practices.
				(2)The original range of Snake River salmon included not only their existing habitat, but also habitat
			 in the upper Columbia River and the upper Snake River Basins, including
			 southern Idaho, southeast Oregon, and northern Nevada.
				(3)Since the construction of 4 Federal dams on the lower Snake River in Washington, all salmon and
			 steelhead populations in the Snake River are either already extinct or
			 listed as an endangered or threatened species under the Endangered Species
			 Act of 1973.
				(4)Without action, climate change and rising water temperatures will continue to have detrimental
			 effects on many North American coldwater fish species, including salmon
			 and steelhead populations. Due to their high-elevation spawning grounds,
			 Snake River salmon are key to maintaining and rebuilding those salmon
			 populations threatened by rising water temperatures throughout the
			 Columbia River Basin.
				(5)Salmon and steelhead populations have major economic, ecological, educational, recreational,
			 scientific, cultural, and spiritual significance to the Nation and its
			 people. Even at their current depressed population levels, these salmon
			 and steelhead populations generate hundreds of millions of dollars in
			 direct and indirect benefits for communities in Alaska, Washington,
			 Oregon, Idaho, and California; restoring these populations is estimated to
			 generate billions of dollars in additional revenue for these States.
				(6)The United States has signed treaties with Indian tribes in Washington, Oregon, Montana, and Idaho
			 and with the Government of Canada, creating legally enforceable treaty
			 obligations to restore salmon populations to sustainable and harvestable
			 levels.
				(7)The Federal Government, the Bonneville Power Administration, and United States ratepayers in the
			 Pacific Northwest have spent more than $11,000,000,000 on salmon recovery
			 efforts in the Columbia and Snake River Basin to date.
				(8)A federally funded group of State, tribal, Federal, and independent scientists found that removing
			 the 4 lower Snake River dams in Washington is the surest way to protect
			 and recover these salmon and steelhead populations. Similar conclusions
			 have been reached by the Army Corps of Engineers and the Department of
			 Commerce.
				(9)Significant sediment buildup behind the Lower Granite Dam poses a flood risk to the city of
			 Lewiston, Idaho. A study by the Army Corps of Engineers found that nearly
			 $2,000,000,000 worth of buildings and infrastructure face a growing threat
			 of major damage from levee breaching. The same Corps study estimates that
			 the costs of river-dredging and levee-raising needed to protect this area
			 could cost taxpayers hundreds of millions of dollars.
				(10)A Federal court has found that all 4 lower Snake River dams violate water quality standards under
			 the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
				(11)The removal of the 4 lower Snake River dams would open up more than 100 miles of free-flowing river
			 ways to inland Northwest communities and provide needed resources for more
			 effective and efficient freight transportation systems.
				(12)In the event the 4 lower Snake River dams are removed, their electricity generation, freight
			 shipping, and water supply benefits must be replaced through other means
			 in order to protect affected communities, farms, and the regional energy
			 supply system; the dams' energy benefits should be replaced with
			 cost-effective, clean renewable sources that focus on energy efficiency
			 and conservation.
				(13)Studies have found that the Northwest has ample additional existing and potential clean renewable
			 energy sources to replace the renewable electricity produced by the 4
			 lower Snake River dams in an environmentally sound and cost effective
			 manner.
				(14)By completing the planning and evaluation required under this Act, the Northwest and the Nation
			 will be better prepared to efficiently manage salmon recovery and ensure
			 prompt implementation of Federal salmon recovery actions needed to protect
			 and restore wild Columbia and Snake River salmon and steelhead.
				(b)PurposesThe purpose of this Act are—
				(1)to ensure the protection and recovery of wild Columbia and Snake River salmon and steelhead to
			 self-sustaining, harvestable levels, while providing for reliable,
			 reasonably priced, clean renewable energy in the Northwest, a reliable and
			 affordable freight transportation system, an economically sustainable
			 salmon recovery program; and
				(2)to maximize the economic benefits of removal of the 4 lower Snake River dams while mitigating for
			 its impacts.
				3.Scientific analysis of Federal salmon recovery actions
			(a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Commerce shall
			 enter into an agreement with the National Academy of Sciences providing
			 for a scientific analysis of Federal salmon recovery actions.
			(b)Review of Snake River dam removal and other actionsPursuant to the agreement under subsection (a), the National Academy of Sciences shall review, at
			 minimum—
				(1)the impact, if any, that removal of the 4 lower Snake River dams would have on recovery of salmon
			 and steelhead populations; and
				(2)any additional actions that may be necessary to achieve recovery of salmon and steelhead
			 populations.
				(c)ReportPursuant to the agreement under subsection (a), the National Academy of Sciences shall submit, not
			 later than 10 months after the date of enactment of this Act, a report on
			 the results of the scientific analysis conducted under the agreement—
				(1)to the Secretary of the Army for consideration in developing the updated feasibility study under
			 section 8;
				(2)to the Secretaries of Commerce, Transportation, Energy, and the Interior and the Administrator of
			 the Environmental Protection Agency; and
				(3)to Congress.
				4.Study of rail, highway, and barge improvements
			(a)In generalThe Secretary of Transportation shall conduct a peer-reviewed study of the rail, highway, and
			 Columbia River barge infrastructure improvements that would be necessary
			 to ensure a cost-effective and efficient transportation system for
			 agricultural and other shippers who—
				(1)currently use barge transportation between Lewiston, Idaho, and the confluence of the Snake and
			 Columbia Rivers; and
				(2)would be unable to do so if the 4 lower Snake River dams were removed.
				(b)Review of potential cost increasesIn carrying out subsection (a), the Secretary of Transportation shall review, at a minimum—
				(1)increases, if any, in shipping costs that would result if the 4 lower Snake River dams were
			 removed; and
				(2)options for addressing any such increases so as to minimize the potential impact on shippers.
				(c)Input of interested partiesIn carrying out subsection (a), the Secretary of Transportation shall incorporate—
				(1)input and feedback from—
					(A)farmers and other shippers;
					(B)the Washington, Idaho, and Oregon State departments of transportation; and
					(C)other relevant stakeholders in the agricultural, business, and public interest communities; and
					(2)any suggestions or decisions arrived at through consensus deliberations of the same or similar
			 participants.
				(d)ReportNot later than 12 months after the date of enactment of this Act, the Secretary of Transportation
			 shall transmit a report on the results of the study—
				(1)to the Secretary of the Army for consideration in developing the updated feasibility study under
			 section 8; and
				(2)to Congress.
				5.Study of energy replacement
			(a)In generalThe Secretary of Energy, in consultation with the Council on Environmental Quality, shall conduct a
			 peer-reviewed study of the energy replacement options that exist to
			 replace the power currently generated by the 4 lower Snake River dams in
			 the event the dams are removed.
			(b)Review of potential clean renewable energy resources and certain projectsIn carrying out subsection (a), the Secretary of Energy shall review—
				(1)existing, planned, and potential clean renewable energy resources; and
				(2)energy efficiency, energy conservation, and combined heat and power projects.
				(c)ReportNot later than 12 months after the date of enactment of this Act, the Secretary of Energy shall
			 transmit a report on the results of the study—
				(1)to the Secretary of the Army for consideration in developing the updated feasibility study under
			 section 8; and
				(2)to Congress.
				6.Study of lower Snake River riverfront revitalization
			(a)In generalThe Secretary of the Army, in consultation with relevant State and local governments and interested
			 parties, shall conduct a study of—
				(1)the riverfront revitalization and restoration opportunities that would exist in the event of the
			 removal of the 4 lower Snake River dams; and
				(2)the costs that would be incurred to implement such revitalization and restoration measures.
				(b)Riverfront revitalizationIn carrying out subsection (a), the Secretary of the Army shall focus on riverfront revitalization
			 for Lewiston, Idaho, and Clarkston, Washington, but may include a review
			 of other impacted communities along the 140 miles of the lower Snake
			 River.
			(c)Peer reviewThe study shall be subject to peer review generally in accordance with section 2034 of the Water
			 Resources Development Act of 2007 (33 U.S.C. 2343) to determine the
			 accuracy of the preferred engineering options and costs determined by the
			 Secretary.
			(d)ReportNot later than 12 months after the date of enactment of this Act, the Secretary shall transmit to
			 Congress a report on the results of the study, including the Secretary’s
			 determinations concerning engineering options and costs.
			7.Study of irrigation protections
			(a)In generalThe Secretary of the Interior, acting through the Bureau of Reclamation, shall conduct a
			 peer-reviewed study of the options and costs regarding any modifications
			 to affected irrigation systems, cooling systems, and private wells that
			 would be needed if the 4 lower Snake River dams were removed.
			(b)ReportNot later than 12 months after the date of enactment of this Act, the Secretary of the Interior
			 shall transmit a report on the study—
				(1)to the Secretary of the Army for consideration in developing the updated feasibility study under
			 section 8; and
				(2)to Congress.
				8.Authorization and study of salmon recovery
			(a)Dam removal authorizationCongress hereby determines that the Secretary of the Army may remove the 4 lower Snake River dams.
			(b)Review and Update of Feasibility StudyThe Secretary of the Army, in consultation with the Secretary of Commerce, the Secretary of the
			 Interior, and the Administrator of the Environmental Protection Agency,
			 shall re-evaluate and update the U.S. Army Corps of Engineers' Final Lower
			 Snake River Juvenile Salmon Migration Feasibility Report/Environmental
			 Impact Statement (February 2002) pursuant to new information.
			(c)ConsiderationsThe updated feasibility study shall—
				(1)take into consideration the results of the studies and analyses carried out under this Act; and
				(2)incorporate and address, at a minimum—
					(A)current and expected future climate change impacts on Columbia and Snake River salmon and steelhead
			 populations and their habitat;
					(B)replacement of the 4 lower Snake River dams’ average energy output (not nameplate capacity) with
			 clean renewable energy resources, including energy efficiency and
			 conservation;
					(C)options for keeping currently irrigated acreage intact and under irrigation in a dam removal
			 scenario;
					(D)costs associated with Lower Granite Dam reservoir sediment/flood risk mitigation in a
			 non-dam-removal scenario;
					(E)Passive Use Values associated with both dam removal and non-dam-removal scenarios; and
					(F)alternate methods for removing the 4 lower Snake River dams in addition to the method analyzed in
			 the 2002 environmental impact statement, including full dam removal and
			 removing or notching the dams’ concrete portions.
					(d)Completion; report; peer reviewThe Secretary of the Army shall—
				(1)complete the re-evaluation and update and submit a report thereon to Congress within 24 months
			 after the date of enactment of this Act;
				(2)include in the report a determination of engineering options and costs; and
				(3)submit the results of the re-evaluation and update (including such determination of engineering
			 options and costs) to peer review generally in accordance with section
			 2034 of the Water Resources Development Act of 2007 (33 U.S.C. 2343) to
			 determine the accuracy of the preferred engineering options and costs.
				9.DefinitionsIn this Act, the following definitions apply:
			(1)Clean renewable energy resourcesThe term clean renewable energy resources means—
				(A)incremental electricity produced as the result of efficiency improvements to existing hydroelectric
			 generation projects, including in irrigation pipes and canals, where the
			 additional generation in either case does not result in new water
			 diversions or impoundments;
				(B)wind;
				(C)solar energy;
				(D)geothermal energy;
				(E)landfill gas;
				(F)wave, ocean, or tidal power;
				(G)gas from sewage treatment facilities;
				(H)biomass energy (as defined in section 932(a) of the Energy Policy Act of 2005 (42 U.S.C.
			 16232(a))), excluding energy derived from—
					(i)pulping liquor from paper production; or
					(ii)forest materials from old growth forests; or
					(I)any combination of the energy resources described in this paragraph.
				(2)Federal salmon recovery actionsThe term Federal salmon recovery actions means Federal actions required to protect, recover, and restore salmon and steelhead in the
			 Columbia and Snake River basin that are listed under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)). The term shall not be construed as just those actions needed to avoid
			 jeopardy of these salmon and steelhead populations under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
			(3)4 Lower Snake River damsThe term 4 lower Snake River dams means the following dams on the Snake River, Washington:
				(A)The Ice Harbor dam.
				(B)The Lower Monumental dam.
				(C)The Little Goose dam.
				(D)The Lower Granite dam.
				(4)Peer-reviewed studyThe term peer-reviewed study means, unless otherwise specified, a study subject to peer review in accordance with the
			 guidelines issued by the Director of the Office of Management and Budget
			 under section 515 of the Treasury and General Government Appropriations
			 Act, 2001 (as enacted into law by Public Law 106–554; 114 Stat.
			 2763A–153).
			(5)Salmon and steelhead populationsThe term salmon and steelhead populations means the evolutionarily significant units of salmon and steelhead in the Columbia and Snake River
			 basin that are listed under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)).
			
